                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION


NORMAN GILLIS MCDANIEL


VS.                                                   CIVIL ACTION NO. 2:21-cv-20-KS-MTP


39 NORTH QUEEN CITY STORAGE


                                            ORDER

       This cause came on this date to be heard upon the Report and Recommendation [6] of

United States Magistrate Judge Michael T. Parker entered herein on April 29, 2021, after referral

of hearing by this Court , no objections having been filed as to the Report and Recommendation,

and the Court, having fully reviewed the same as well as the record in this matter, and being duly

advised in the premises, finds that said Report and Recommendation should be adopted as the

opinion of this Court.

       IT IS, THEREFORE, ORDERED that the Report and Recommendation be, and the same

hereby is, adopted as the finding of this Court, and the Complaint [1] is hereby dismissed without

prejudice. A separate judgment will be entered herein in accordance with this Order as required

by Rule 58 of the Federal Rules of Civil Procedure.

       The Court is cognizant of a second Motion for Leave to Proceed in forma pauperis [7]

filed by Plaintiff, and as a result of the Report and Recommendation adopted herein by this Court

said Motion [7] is DENIED as Moot.

       SO ORDERED, this the _24th___ day of June, 2021.

                                             ___s/Keith Starrett_________________
                                             UNITED STATES DISTRICT JUDGE
